Citation Nr: 0312694	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date than June 4, 
1977, for the grant of service connection for a hammertoes 
deformity and hallux valgus of the right foot.

2.  Entitlement to an earlier effective date than June 4, 
1977, for the grant of service connection for a hammertoes 
deformity and hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1963 to 
February 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the veteran's 
claims seeking entitlement to an earlier effective date than 
June 4, 1997, for the grant of service connection for a 
hammertoes deformity and hallux valgus of the right foot and 
of the left foot. 

The Board issued a decision in January 2002, which was 
subsequently vacated by a December 2002 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the January 2002 Board decision was vacated and remanded 
for readjudication in light of the recently enacted Veterans 
Claims Assistance Act of 2000, including specific notice to 
the veteran of the information and evidence necessary to 
substantiate his claims for earlier effective dates for 
service connection for hammertoes deformity and hallux valgus 
of the right foot and of the left foot.  The Joint Motion for 
Remand supporting the Court's order, citing Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), indicated that a 
remand was warranted to comply with the notice to the 
claimant provisions of 38 U.S.C.A. § 5103(a) (West 2002).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Under the VCAA, VA must notify the claimant 
and the claimants representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
that notice, VA shall indicate to the claimant which portion 
of that information and evidence, if any, is to be provided 
by the claimant and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
The VCAA also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, 
and in order to comply with the Court's December 2002 Order, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  

Accordingly, the RO should do the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).  The RO should 
specifically notify the veteran of what 
evidence, if any, the veteran is to submit 
and what evidence VA will obtain.  See 
Quartuccio, 
16 Vet. App. at 186-87.  

2.  Upon receipt of any response from the 
veteran and consistent with time 
limitations set out in the VCAA, the RO 
should then re-adjudicate the claim.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and should be given an 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures and to comply with the Court's 
December 2002 Order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



